Citation Nr: 1718878	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder of the right wrist and forearm.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder of the back and arms.

3.  Entitlement to service connection for a skin disorder of the right wrist and forearm, to include cellulitis as due to herbicide agent exposure.

4.  Entitlement to service connection for a skin disorder of the back and arms, to include acne as due to herbicide agent exposure.

5.  Entitlement to an effective date earlier than July 12, 2012, for the grant of service connection for diabetes mellitus (diabetes).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1967 to July 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a February 1971 rating decision, the Veteran's claim for service connection for a skin disorder of the right wrist and forearm was denied as the evidence failed to that his skin disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the February 1971 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder of the right wrist and forearm, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  In a March 1994 rating decision, the Veteran's claim for service connection for a skin disorder of the back and arms was denied as the evidence failed to show that his skin disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the March 1994 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder of the back and arms, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's initial claim for service connection for diabetes was received on July 12, 2012.


CONCLUSIONS OF LAW

1.  The February 1971 rating decision denying service connection for a skin disorder of the right wrist and forearm is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence has been received since the February 1971 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disorder of the right wrist and forearm.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The March 1994 rating decision denying service connection for a skin disorder of the back and arms is final.  38 U.S.C.A. § 4005(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

4.  New and material evidence has been received since the March 1994 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disorder of the back and arms.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for an effective date earlier than July 12, 2012, for grant of service connection for diabetes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for diabetes was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran testified before the Board in February 2017.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a skin disorder of the right wrist and forearm was denied in February 1971.  The Veteran did not appeal the February 1971 rating decision, nor did he submit any new and material evidence within a year of the February 1971 rating decision.  See 38 C.F.R. §3.156(b).  The February 1971 rating decision thereby became final.

At the time of the February 1971 rating decision, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.

The Veteran's claim of entitlement to service connection for a skin disorder of the back and arms was denied in March 1994.  The Veteran did not appeal the March 1994 rating decision, nor did he submit any new and material evidence within a year of the March 1994 rating decision.  See 38 C.F.R. §3.156(b).  The March 1994 rating decision thereby became final.

At the time of the March 1994 rating decision, the record consisted of the Veteran's STRs, VA treatment records, and private treatment records.

Evidence received since the prior rating decisions include additional VA treatment records, private treatment records, and the Veteran's testimony.  He testified that he had skin disorders in service, received treatment in service, and has had symptoms since service.  He also testified that while he had acne prior to service, his acne was aggravated by his active service, to include as a result of his presumed herbicide agent exposure.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.



Earlier Effective Date

The June 2013 rating decision on appeal granted the Veteran service connection for diabetes.  Service connection was assigned with an effective date of July 12, 2012, the date his claim for service connection for diabetes was received by VA.

In the Veteran's July 2013 notice of disagreement, he asserted that he is entitled to an earlier effective date for the grant of service connection for his diabetes as he was diagnosed with diabetes in September 2008.

When a disability is service connected as a result of presumptive exposure to herbicide agents, the Board must consider the applicability of the Nehmer regulations.  The disability at issue here, diabetes mellitus, type II, was added to the list of presumptive diseases related to herbicide exposure on May 8, 2001. However, the Veteran was not diagnosed with this condition prior to the date the law was passed, and he is therefore not entitled to an effective date of one year prior to the date of claim under 38 CFR 3.114.

In addition, an earlier effective date could be granted based on Nehmer regulations.  38 C.F.R. § 3.816 covers awards under the Nehmer Court Orders for disability caused by a condition presumptively associated with herbicide exposure.  The regulation covers Nehmer class members, which include Vietnam veterans with covered herbicide diseases (meaning a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in §3.309(e)).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided
A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be
viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Here, none of these contingencies apply.  The Veteran did not file for service connection for diabetes mellitus prior to the effective date of the regulation establishing the presumption as he was not, per his own testimony, diagnosed with the condition until a number of years after the regulation was enacted. 

Since the veteran does not qualify under the above two scenarios, the effective date will be the date entitlement arose, if the claim was received within one year after separation from active duty, or date of claim, whichever is later.

The general rule for earlier effective dates for service connection provides that if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement will be either the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1).  Here, there is no contention that a claim was received within a year of separation from service.

If a claim is not received within a year of separation, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits was his claim that was received on July 12, 2012.  While the Veteran reported that he was diagnosed with diabetes in September 2008, he did not file his claim for benefits until July 12, 2012.  An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Despite the fact that the Veteran's diabetes was diagnosed in September 2008, the date entitlement arose, he did not file a claim for service connection until July 12, 2012, as such, the date of receipt of claim is the later of the date of entitlement and the date of claim, and VA regulations dictate that the date of receipt of claim should be the effective date that is assigned. 

Accordingly, the claim for an effective date earlier than July 12, 2012, for the grant of service connection for diabetes is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a skin disorder of the right wrist and forearm is reopened.  

New and material evidence has been presented, and the claim of entitlement to service connection for a skin disorder of the back and arms is reopened.  

An effective date earlier than July 12, 2012, for the grant of service connection for diabetes is denied.


REMAND

Regarding the Veteran's service connection claims for a skin disorder of the right wrist and forearm and a skin disorder of the back and arms, his STRs show that at his entrance examination in September 1967, his skin was normal but for acne and he denied having any skin disease.  In September 1969, he was treated for right hand cellulitis and small lesions.  In October 1968, he was treated for an infection of his right arm and acne.

At the February 2017 hearing, the Veteran testified that he was treated for both cellulitis and acne in service.  He testified that his skin conditions worsened while stationed in the Republic of Vietnam and that he continued to have problems with his skin after service.

In July 2013, the Veteran was afforded a VA examination for his skin disorders.  However, the examiner did not address aggravation.  The United States Court of Appeals for Veterans Claims has made it clear that any opinion that does not address the possibility of aggravation is inadequate.  Therefore, the Veteran must be scheduled for a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with a dermatologist to determine the etiology of the Veteran's skin disorder of the right wrist and forearm and skin disorder of the back and arms.

The examiner then should address the following questions:

(a) Is it at least as likely as not (50 percent or greater) that any current skin disorder (to include acne), clearly and unmistakably existed prior to the Veteran's active service?  Why or why not?  Please specifically identify any skin disorder(s) that existed prior to service.

(b) If a skin disorder did clearly and unmistakably exist prior to active duty service, provide an opinion as to whether the pre-existing skin disorder clearly and unmistakably (obviously, manifestly, and undebatable) was not aggravated (the underlying disability increased in severity beyond the natural progression of the disability) during his active duty service, to include his presumed herbicide agent exposure.  Why or why not?

(c) If a skin disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that a current chronic skin disorder is due to his active service, to include his presumed herbicide agent exposure.  Why or why not?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


